Name: Commission Regulation (EEC) No 1446/87 of 26 May 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 87 Official Journal of the European Communities No L 137/ 19 COMMISSION REGULATION (EEC) No 1446/87 of 26 May 1987 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 (3), as amended by Regulation (EEC) No 1 1 50/87 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . 0 OJ No L 79 , 21 . 3 . 1987, p. 3 . (3) OJ No L 83, 27 . 3 . 1987, p. 38 . (4) OJ No L 111 , 28 . 4 . 1987, p. 19 . No L 137/20 Official Journal of the European Communities 27. 5 . 87 ANNEX to the Commission Regulation of 26 . Mai 1987 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 22 from 1 to 7 June 1987 (') Week No 23 from 8 to 14 June 1987 (') Week No 24 from 15 to 21 June 1987 0 Week No 25 from 22 to 28 June 1987 (') Week No 26 from 29 June to 5 July 1987 0 02.01 A IV b) 1 197,680 188,950 180,385 171,738 163,090 2 138,376 132,265 126,270 120,217 114,163 3 217,448 207,845 198,424 188,912 179,399 4 256,984 245,635 234,501 223,259 212,017 5 aa) 256,984 245,635 234,501 223,259 212,017 bb) 359,778 343,889 328,301 312,563 296,824 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82 .